El Juez Asociado Seño® Hutchisow,
emitió la opinión del tribunal.
Al terminarse nn juicio en la corte de distrito, el juez manifestó que la ley y los becbo's estaban en contra del acusado, y lo declaró culpable del delito de portar armas.
Hubo dos cuestiones de derecho y dos de becbo. La prueba del fiscal tendió a demostrar que el acusado portaba el arma en un camino público que parte de un hospital municipal a través de la finca del acusado en dirección a Las Marías. La prneba de la defensa tendió a demostrar que el arma, un revólver, había sido dejada con un armero en Mayagüez, siendo reparada y devuelta por él acompañada de una carta; que el paquete había sido dejado por un mensajero en la casa de un inquilino; que el acusado, al regresar de la ciudad a su hogar, se detuvo en la casa del inquilino, abrió el paquete, guardó la carta en mi bolsillo y el revólver en otro, y fué arrestado en su propia finca mientras se dirigía a su casa, que estaba a corta distancia del sitio en que recibió el paquete.
Hubo algún conflicto en la prueba respecto a si el acusado se hallaba en la carretera gn el momento del arresto. Un policía declaró haber detenido al acusado mientras éste se hallaba en la carretera, y que la misma era una vía pública. El apelante cita el caso de El Pueblo v. Díaz, 37 D.P.R. 456, en apoyo de la contención de que la declaración del policía respecto -a la naturaleza pública del camino era una mera conclusión de derecho o una opinión del testigo. Las decla-raciones del inquilino, del armero, del mensajero y del acu-sado en cuanto a la manera en que el revólver fué remitido de Mayagüez y entregado al acusado, no fueron controver-tidas. La carta que se dice haber sido escrita por el armero e incluida por él en el paquete con el revólver fué rechazada al oponerse el fiscal por ser prueba fabricada por la parte que la presentó {self-serving evidence).
Desde luego que la carta pudo haber sido escrita después *756del arresto y en cualquier momento antes del juicio. Pueden ser falsas todas las declaraciones en tomo a la misma y con respecto a la reparación del revólver y a la forma en que fué enviado de Mayagüez a Las Marías y recibido por el acusado. Estas eran cuestiones a ser determinadas por el juez senten-ciador al apreciar toda la prueba. El documento fué ofrecido en evidencia después de haber sido identificado como una carta escrita por el armero, en la cual él acusa recibo de $1.50 por la reparación del revolver y manifestaba que lo estaba enviando al acusado con Felipe Lavergne. El armero tam-bién había declarado que el arma ya identificada como la portada por el acusado era el revólver reparado por el testigo y a que se hace referencia en la carta. Otros testigos ya habían declarado respecto a la entrega hecha en el transcurso de la tarde por parte de Lavei’gne al inquilino, del paquete conteniendo la carta y el revólver, y por el inquilino al acusado en la noche del mismo día, pocos minutos antes del arresto dol acusado. La corte inferior erró al negar la admisión de la carta por considerarla evidencia fabricada por la misma parte que la presentó.
Si fuese cierto que el acusado iba para su casa con un revólver después que el mismo había sido reparado y devuéltole por un armero, él no estaba portándolo como arma, y no era culpable de delito alguno, estuviera o no en un camino público. 8 R.C.L. 288, párrafo 309; El Pueblo v. Borges, 23 D.P.R. 524, y casos allí citados. Si fuera de todo punto claro que el juez de distrito resolvió esta cuestión de hecho en forma adversa al acusado, no estaríamos dispuestos a alterar el resultado. El juez de distrito pudo haber querido decir, sin embargo, que tanto la ley como los hechos estaban en contra del acusado en cuanto al carácter público del camino y a si él estaba o no en la carretera en aquel momento, y, como se ha resuelto en otros casos, que la cuestión de intención era impertinente, o, en otras palabras, que el acusado era culpable irrespectivamente del fin con que por-*757taba el arma según, lo reveló la prueba no contradicha de la defensa. Véase 8 R.C.L., supra. Parece justo1 darle al acu-sado el beneficio de cualquier duda que pudiera haber sobre este extremo.

Debe revocarse la sentencia apelada y devolverse él caso para ulteriores procedinúentds no incompatibles con esta opinión.